Case 7:20-cv-04548-VB-JCM Document 13 Filed 10/30/20 Page 1of2

| eoDC SDNY
DOCUMENT
EL LECTRONICALLY FILED

 

ta ace ered

i
}
UNITED STATES DISTRICT COURT il po
SOUTHERN DISTRICT OF NEW YORK i aE. ifthe
iD oH ve FILED: 1G130)202: 20 a)

meee cence none e cece eee a ~--- ~---X ccc strat teeter anomie nuns ps ae

 

 

ILIANA GARCIA,
Plaintiff,
ORDER
V.
20 CV 4548 (VB)(JCM)
COMMISSIONER ANDREW SAUL,
Commissioner of Social Security,
Defendant.
pane ence eee ne neces a --X

 

 

By Order dated June 15, 2020 (Doc. #7), the Court referred this case to Magistrate Judge
Judith C. McCarthy for a report and recommendation.

On October 7, 2020, to conserve resources, to promote judicial efficiency, and in an
effort to achieve a faster disposition of this matter, the Court ordered that the parties must discuss
whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all further
proceedings before the assigned Magistrate Judge. (Doc. #12). The Court ordered defendant’s
counsel to respond by October 21, 2020.

To date, the Court has received no answer to the October 7, 2020, Order.

Accordingly, the Court sua sponte extends defense counsel’s time to November 6,
2020, to comply with the Court’s October 7, 2020, Order, and either (i) file a letter with the
Court, with an attached fully executed Notice, Consent, and Reference of a Civil Action to a
Magistrate Judge form, the blank form for which is attached to this order (and also available at
https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf); or (ii) file a letter advising the
Court that the parties do not consent, but without disclosing the identity of the party or
parties who do not consent. The parties are free to withhold consent without negative

consequences,

Dated: October 30, 2020
White Plains, NY
SO ORDERED:

VMhA

Vincent L. Briccetti
United States District Judge

 
Case 7:20-cv-04548-VB-JCM Document 13 Filed 10/30/20 Page 2 of 2

AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

UNITED STATES DISTRICT COURT

for the

 

Plaintiff

Vv. Civil Action No.

 

Defendant

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

' Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry ofa final judgment, The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences, The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

Printed names of parties and attorneys Signatures of parties or attorneys Dates

 

 

 

Reference Order

ITIS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

Date:

 

District Judge's signature

 

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
